Citation Nr: 1728067	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-33 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for avascular necrosis, right hip, status post hip replacement.

2.  Entitlement to service connection for avascular necrosis, left hip, status post hip replacement.

3.  Entitlement to service connection for nerve damage, left leg, claimed as secondary to bilateral hip disability, status post hip replacement.


REPRESENTATION

Veteran represented by:	Patrick R. Kelly, Attorney


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1989 to December 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2009, the Veteran requested a hearing in connection with his appeal.  However, in a written correspondence dated in October 2009, the Veteran requested that the hearing be cancelled and requested review by the Board.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (e) (2016).

In the December 2008 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran claimed that his nerve damage, left leg was secondary to his bilateral hip replacements.  Accordingly, the Board has re-characterized the claim as reflected on the title page.

In addition, the Board notes that in the June 2015 supplemental statement of the case (SSOC) for the claim for entitlement to service connection for nerve damage, left leg the RO stated that the Veteran failed to properly submit a notice of disagreement as to the claim, therefore new and material evidence was required to reopen the claim.  A review of the record reflects that the Veteran timely appealed the denial of entitlement to service connection for nerve damage, left leg in the March 2009 notice of disagreement.  A statement of the case (SOC) was issued in July 2009.  The Veteran's substantive appeal was received in September 2009.  Thus, the Board finds that the current appeal stems from the March 2009 rating decision as such the receipt of new and material evidence is not required in adjudicating the instant claim.  See 38 C.F.R. § 20.200, 20.201, 20.202, 20.302 (2016).


FINDINGS OF FACT

1.  The most probative evidence of record does not establish that the Veteran's current avascular necrosis, right hip, status post hip replacement is related to an in-service injury, event, or disease.

2.  The most probative evidence of record does not establish that the Veteran's current avascular necrosis, left hip, status post hip replacement is related to an in-service injury, event, or disease.

3.  The Veteran does not allege that his nerve damage to the left leg had its onset in service, and he is not service-connected for bilateral avascular necrosis, status post hip replacement, and thus service connection on a secondary basis is precluded as a matter of law. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for necrosis, right hip, status post hip replacement are not met.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for necrosis, left hip, status post hip replacement are not met.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for entitlement to service connection for nerve damage, left leg, claimed as secondary to bilateral hip disability, status post hip replacement, are not met.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree (rated at least 10 percent disabling) within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In addition, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309 (a).  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

 Analysis - Bilateral Avascular Necrosis

The Veteran contends that he has a current bilateral hip disability that is related to an in-service injury.  Specifically, the Veteran stated that while on leave he fell more than 30 feet onto the concrete ground.  See, VA Form 21-4138 Statement in Support of Case received November 2012.  

Private treatment records reflect that the Veteran was diagnosed with bilateral hip avascular necrosis in December 2003.  Additionally, the Veteran has been diagnosed with bilateral degenerative joint disease of the hips.  See, March 2012 VA Examination.  Accordingly, there is evidence of a current bilateral hip disability.

As to an in-service event, a January 1991 service treatment record notes that the Veteran had fallen 30 feet off a roof in Thailand while on leave.  Therefore, there is evidence of an in-service event or injury, and the issue remaining for consideration is whether the current bilateral hip disability is etiologically related to the in-service event.   

To determine whether such an etiological relationship exists, the Board turns to the competent medical evidence of record.  Initially, the Board acknowledges the Veteran's belief that his current bilateral hip disability is related to his in-service injuries.  The Board notes that the Veteran is competent to report symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not considered competent to medically attribute his current bilateral hip disability to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent evidence that may be probative in showing an etiological relationship between the in-service injuries and his current bilateral hip disability.

As stated above, the Veteran's service treatment records reflect that he was treated in January 1991 after falling from a 30 foot roof while on leave in Thailand.  The service treatment records show the Veteran was treated for extensive injuries to his upper body, including injuries to his right arm, wrist, and hand and his left wrist.  Additionally, the service treatment records reflect injuries to the Veteran's face, left, foot, and left ankle.  The physician noted that the Veteran had a full range of motion in his extremities and had normal gait and sensation.  There is no indication in the service treatment records that the Veteran's hips sustained injuries in the January 1991 in-service event or were treated after the in-service event.  The Veteran's service treatment records reflect he attended a follow-up appointment in March 1991, 10 weeks after the in-service event.  The physician noted the Veteran sustained injuries to both arms.  There is no record that the Veteran injured his hips.  Additionally, during his November 1993 separation examination the Veteran did not note problems with his hips.  He also denied he had arthritis, bursitis, rheumatism, neuritis, or paralysis.  

The Veteran received a routine medical check-up in December 1994.  The Veteran stated he had several fractures to both arms and avascular necrosis in his right wrist.  The Veteran denied a history of arthritis, rheumatism, neuritis, or paralysis.  Additionally, there is no notation in the examination that the Veteran had injuries or disabilities related to his bilateral hips.  

The Veteran had a medical examination in October 2001.  During the examination the physician noted the Veteran's fall during service and stated he sustained multiple injuries to his upper extremities.  However, there are no indications that the Veteran suffered injuries to his bilateral hips during the January 1991 in-service event.  

Private medical treatment records reflect that the Veteran was examined in December 2003.  The Veteran reported left hip pain but no known injuries were reported.  Upon examination the Veteran was diagnosed with avascular necrosis of his bilateral hips.  During the December 2003 examination the Veteran stated he had pain in his left hip for the past three and half months.  The Veteran reported he injured his upper extremities in 1991.  However, the Veteran denied any hip injury at that time.      

The Veteran received a VA examination in August 2010.  The VA examiner reviewed the claims file, interviewed the Veteran, and examined the Veteran.  The Veteran reported first having problems with his bilateral hips in 2000.  The August 2010 VA examiner opined that the Veteran's bilateral avascular necrosis is the result of his alcohol abuse and not due to the 1991 in-service event.  As rationale the examiner stated there were no documentations of injuries to his bilateral hips after the January 1991 fall.  The VA examiner further stated it is well documented in orthopedic literature that alcohol abuse is a known etiological factor in the development of avascular necrosis in both the femoral and humeral heads.

The Veteran received a second VA examination in March 2012.  The VA examiner reviewed the claims file, interviewed the Veteran, and examined the Veteran.  The VA examiner noted the Veteran's diagnoses of bilateral avascular necrosis of the femoral head and bilateral hip degenerative joint disease.  The March 2012 VA examiner opined that the Veteran's bilateral hip disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale the examiner stated the Veteran fell in 1991 and avascular necrosis of the bilateral hips was diagnosed ten years later.  The VA examiner explained that the medical literature reports that avascular necrosis due to trauma tends to be diagnosed within one year of the trauma; therefore it is extremely unlikely that the Veteran's avascular necrosis would be diagnosed 10 years after the 1991 trauma.  

The Board finds the August 2010 and March 2012 VA examiners' opinions to be fully informed, fully articulated, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiners were fully familiar with the Veteran's 1991 in-service event and his medical history as contained in the record.  Even so, the examiners could not provide a favorable nexus opinion.  Additionally, the August 2010 and March 2012 VA examiners' opinions are consistent with the Veteran's medical history.

In summary, the record shows that, during active service, the Veteran fell 30 feet sustaining multiple injuries to his upper extremities.  The record further shows that the Veteran has bilateral avascular necrosis of the hips.  However, the most probative evidence of record does not show that the Veteran has a current disability that is at least as likely as not causally or etiologically related to his active service or any incident therein, to include falling 30 feet from a roof during service.

The Board has also considered whether the Veteran is entitled to service connection for bilateral hip disability on a presumptive basis as a "chronic disease."  See 38 C.F.R. § 3.303 (b).  The Board notes that the Veteran was diagnosed with bilateral degenerative joint disease in his hips in 2006.  Arthritis is included in the list of "chronic" diseases under 38 C.F.R. § 3.309 (a).  However, the Veteran has not argued, and the record does not show, that he was diagnosed with arthritis or any other "chronic" disease listed under 38 C.F.R. § 3.309 (a) during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309.

In light of the above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for avascular necrosis, right hip, status post hip replacement and entitlement to service connection for avascular necrosis, left hip, status post hip replacement.  As such, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Nerve Damage, Left Leg

The Veteran contends that he has current nerve damage in his left leg that is secondary to his bilateral hip surgeries.  Specifically, the Veteran states that he has permanent nerve damage in his left leg due to the major surgeries he has had to replace his hips.  See, VA Form 21-526 Veteran's Application for Compensation and/or Pension received December 2008.  

The Veteran contends his left leg nerve damage is caused by his bilateral hip disability.  Since the Veteran does not allege direct service connection, nor does the record raise this entitlement, the Board will restrict its analysis to secondary service connection only.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board does not err in failing to discuss service connection on a direct basis when neither appellant nor record raises the theory).  

As discussed above, the Board denied the Veteran's claims for bilateral hip disability.  Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  The threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

Inasmuch as service connection for bilateral avascular necrosis, status post hip replacement has been denied, a threshold legal requirement for establishing secondary service connection is not met, i.e., it is not shown that the primary disability alleged to have caused or aggravated the disability for which service connection is sought is service-connected.  Accordingly, the claim for nerve damage, left leg, is legally insufficient, and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for avascular necrosis, right hip, status post hip replacement is denied.

Entitlement to service connection for avascular necrosis, left hip, status post hip replacement is denied. 

Entitlement to service connection for nerve damage, left leg, claimed as secondary to bilateral hip disability, status post hip replacement is denied.
 






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


